Title: From George Washington to John Parke Custis, 14 November 1777
From: Washington, George
To: Custis, John Parke



Dear Sir,
Whitemarsh 12 Miles from Phila. November 14th 1777.

Your Letter of the 26th Ulto came to my hands in due course of Post. I observe what you say respecting the Renting of Claibornes. It is not my wish to Lett it for any longer term than your Mama Inclines to, and at no rate for her life, unless it is perfectly agreeable to her—this I did conceive would have been the case (as I think she informd me) to you; but if it is not, I am equally well pleased. I am very well convincd that I can, when time will permit me to attend to my own business, readily rent the place for my own Interest in it, as there are many that wish for it.
If there is but tolerable good grounds to suspect that the Distemper will get among my Cattle at Claibornes I shall be glad if you would desire Mr Hill when you next write to him to dispose of them if he can (provided he also coincides with you in opinion).
It is much to be wishd that a remedy could be applied to the depreciation of our Currency—I know of no person better qualified to do this than Colonel Mason and shall be very happy to hear that he has taken it in hand. long have I been perswaded of the indispensable necessity of a Tax for the purpose of sinking the Paper money & why it has been delayed better Politicians than I, must acct for. what Plan Colo. Mason may have in contemplation for filling up the Virginia Regiments I know not but certain I am that this is a measure that cannot be dispensed with, nor ought not under any pretext whatsoever. I hope Colo.

Mason’s health will admit his attendance on the Assembly, and no other plea should be offered, much less reced by his constituants.
It is perfectly agreeable to me that Colo. Baylor shou’d share part of the Privateer. I have spoke to him on the Subject; he still continues in the same Mind, & will write to you on the Subject—I shall therefore consider myself as possessing one fourth of your full share, & that yourself, Baylor, L. Washington & I are equally concernd in the share you at first held.
The only articles of Intelligence worth communicating I have written to your Mamma, & refer you to that Letter. We have an Acct indeed, which seems to gain credit, that weeks with a squadron of Ships fitted out of the French Ports under Continental Colours had taken 53 homeward bound West India men (chiefly from Jamaica) in the English Channel—that Lord Stormont was recalled from the Court of France—and War expected every moment between France & Britain. God sen⟨mutilated⟩ give my love to Nelly & b⟨e as⟩sured that with sincere regard I remain Dr Sir Yr Affecte

Go: Washington

